76737: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








19-52126: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 76737


Short Caption:WHITE VS. STATE, DIV. OF FORESTRYCourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A760282Classification:Civil Appeal - Administrative Agency - General


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:08/29/2018 / Paustian, KathleenSP Status:Completed


Oral Argument:10/15/2019 at 10:30 AMOral Argument Location:Las Vegas


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantDarrell E. WhiteTravis N. Barrick
							(Gallian Welker & Beckstrom, LC/Las Vegas)
						


RespondentCannon Cochran Management Services, Inc.Daniel L. Schwartz
							(Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas)
						


RespondentThe State of Nevada, Division of ForestryDaniel L. Schwartz
							(Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas)
						





Docket Entries


DateTypeDescriptionPending?Document


08/21/2018Filing FeeFiling Fee due for Appeal.


08/21/2018Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day.18-32539




08/21/2018Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days.18-32541




08/23/2018Filing FeeFiling Fee Paid. $250.00 from Gallian Welker & Beckstrom.  Check no. 4492.


08/23/2018Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 20 days.18-32982




08/29/2018Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Kathleen M. Paustian.18-33863




09/12/2018Docketing StatementFiled Docketing Statement.18-35569




11/05/2018Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for December 3, 2018, at 1:00 pm. (SC).18-902901




12/10/2018Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter. (SC).18-907759




12/11/2018Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellant: 15 days transcript request; 90 days opening brief and appendix. (SC).18-908062




01/09/2019Transcript RequestFiled Appellant's Notice of No Request for Transcript. (SC)19-01238




03/11/2019BriefFiled Appellant's Opening Brief. (SC)19-10761




03/12/2019AppendixFiled Appendix to Opening Brief.  (SC)19-10824




04/10/2019Order/Clerk'sFiled Order Granting Telephonic Extension.  Respondent's Answering Brief due:  April 24, 2019.  (SC)19-15525




04/24/2019BriefFiled Respondents' Answering Brief. (SC)19-18002




05/08/2019BriefFiled Appellant's Reply Brief. (SC)19-20127




05/09/2019Case Status UpdateBriefing Completed/To Screening. (SC)


09/17/2019Notice/OutgoingIssued Notice Scheduling Oral Argument. Argument is scheduled for Tuesday, October 15, 2019, at 10:30 a.m. for 30 minutes in Las Vegas.19-38783




10/01/2019Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)19-40784




10/15/2019Case Status UpdateOral Argument held this day (not submitted). Before The Southern Nevada Panel. JH/LS/AS. (SC)


10/17/2019Order/ProceduralFiled Order Directing Simultaneous Supplemental Briefing. Both Appellant and Respondent shall have 15 days from the date of this order within which to file a supplemental brief. (SC).19-43053




11/01/2019BriefFiled Appellant's Supplemental Brief. (SC)19-44990




11/01/2019BriefFiled Respondents' Supplemental Brief. (SC)19-45060




12/26/2019Opinion/DispositionalFiled Authored Opinion. "Affirmed." Before: Hardesty/Stiglich/Silver. Author: Hardesty, J. Majority: Hardesty/Stiglich/Silver. 135 Nev. Adv. Opn. No. 67. SNP19-JH/LS/AS. (SC)19-52126




01/21/2020RemittiturIssued Remittitur. (SC)20-02740




01/21/2020Case Status UpdateRemittitur Issued/Case Closed. (SC)


02/12/2020RemittiturFiled Remittitur. Received by District Court Clerk on January 28, 2020. (SC)20-02740





Combined Case View